DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Arguments
Applicant's arguments filed September 6, 2022 (hereinafter "Remarks”) have been considered but are moot in view of the new ground(s) of rejection.
 	However, in the interest of compact prosecution, Examiner is responding to some of the arguments directed to the prior art references that remain in the rejection.
	
	On pages 13-14 of the Remarks, Applicant argues “the claim limitation ‘light-emitting’ is a common technical term in the field, not a term created by this case.  Therefore, Applicant respectfully submits that the claim limitation ‘light-emitting module’ … is not simply using the generic placeholder combined with functional language.”  Examiner is not persuaded.
Examiner notes the term “light-emitting” was not the generic placeholder.  Examiner expressly identified the term “module” as a generic placeholder on page 5 of the Office Action mailed June 9, 2022.  The term “light-emitting” was interpreted as the functional language that the module was required to perform.
Therefore, Examiner is maintaining his interpretation.

	On pages 15-16 of the Remarks, Applicant argues paragraph [0022] of Qui: 	
“only briefly pointed out the factors that can be considered for adjusting the display power mode 132.  In fact, Qui does not clearly point out that the current power supply state must be pre-determined, nor point out that the auxiliary illumination light of the two power supply modes are dynamically adjusted in different ways according to the two power supply modes.” 

Examiner is not persuaded.
Paragraph [0010] of Qui, as originally cited, expressly discloses “[e]ach power saving level determines a percentage of pixels in the display that will have brightness reduced or distorted and the degree of distortion” (emphasis added).  Examiner notes brightness is adjusted after a power level determination.
Therefore, Examiner is maintaining his interpretation of Qui.

 
Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 7, 2022 contained an “Office Action of Taiwan Counterpart Application” issued on August 19, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement considered by the Examiner is limited to the content of the English language portions.
Applicant is reminded of the procedure outlined in MPEP 609.04(a)(III) and the duty under 37 CFR 1.56 regarding the remaining content that was not provided in a concise explanation of relevance or translated, and therefore was not considered by Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "(1) a light-emitting module” (see at least claims 1 and 17 – emphasis and enumeration added).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: 
(1) The light-emitting module appears to include at least a first embodiment where the light emitting module is a portion of the display screen and a second embodiment where the light emitting module is an independent light source in the border area (paragraph [0031] of the specification as filed).  Examiner notes the interpretation for this Office Action is being limited to the first embodiment based on the restriction requirement.


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (USPN 9,635,255) in view of Qiu et al. (USPN 2019/0147806).
With respect to claim 1, Baldwin teaches an electronic device with an auxiliary lighting function (Figs. 1(a)-6), comprising: 
a first body having a first surface (Figs. 1(a)-6.  Fig. 1(b), item 104 teaches a computing device body and Figs. 2(a)-2(e), items 202 teach a display screen as a first surface); 
a light-emitting module located on the first surface of the first body (Figs. 1(a)-6.  At least Figs. 2(a)-2(e), items 244 and Col. 4, line 30-Col. 5, line 35 teach a frame located on the border of the display screen); and 
a processor coupled to the light-emitting module (Figs. 1(a)-6.  At least Fig. 5, item 502), 
wherein when the processor is operated in the power supply mode, the processor dynamically adjusts the brightness of the auxiliary illumination light provided by the light-emitting module according to a sensing result (Figs. 1(a)-6.  At least Figs. 3-4 and Col. 2, lines 5-20 and Col. 2, line 64-Col. 3, line 5 and Col. 7, lines 32-58 and Col. 9, lines 4-6 teach adjusting the brightness of the frame based on environmental light captured by a light sensor.  Examiner notes mode of operation occurs during the default/baseline power supply mode).
However, Baldwin fails to expressly teach first and second power supply modes of operation.  Specifically, Baldwin fails to expressly teach “a processor coupled to the light-emitting module and used to determine an operation of a first power supply mode or a second power supply mode according to a current power supply state, 
wherein when the processor is operated in the first power supply mode, the processor dynamically adjusts a brightness of an auxiliary illumination light provided by the light-emitting module according to a battery power, wherein when the processor is operated in the second power supply mode, the processor dynamically adjusts the brightness of the auxiliary illumination light provided by the light-emitting module according to a sensing result” (emphasis added).
Qiu teaches a known technique using a display with a power management system for multiple power supply modes of operation (Figs. 1-4 and paragraphs [0010]-[0013], [0021], [0022] and [0030]).  Specifically, Qiu teaches a processor is used to determine an operation of a first power supply mode or a second power supply mode according to a current power supply state (Figs. 1-4 and paragraphs [0010]-[0013], [0021], [0022] and [0030].  At least paragraph [0022] teaches automatically determining a display power mode), wherein when the processor is operated in the first power supply mode, the processor dynamically adjusts a brightness of an auxiliary illumination light provided by the light-emitting module according to a battery power (Figs. 1-4 and paragraphs [0010]-[0013], [0021], [0022] and [0030].  At least paragraph [0022] teaches a mode can be determined according to battery power level), wherein when the processor is operated in the second power supply mode, the processor dynamically adjusts the brightness of the auxiliary illumination light provided by the light-emitting module according to a sensing result (Figs. 1-4 and paragraphs [0010]-[0013], [0021], [0022] and [0030].  At least paragraph [0022] teaches a mode can be determined by ambient light).
Baldwin teaches a base process/product of a display with a processor and a default/baseline power supply mode adjusting a display using a sensing result which the claimed invention can be seen as an improvement in that a processor is used to determine an operation of a first power supply mode or a second power supply mode according to a current power supply state, wherein when the processor is operated in the first power supply mode, the processor dynamically adjusts an auxiliary illumination light provided by the light-emitting module according to a battery power, wherein when the processor is operated in the second power supply mode, the processor dynamically adjusts the auxiliary illumination light provided by the light-emitting module according to a sensing result.  Qiu teaches a known technique of using a display with a power management system for multiple power supply modes of operation that is comparable to the base process/product.
Qiu’s known technique of using a display with a power management system for multiple power supply modes of operation would have been recognized by one skilled in the art as applicable to the base process/product of Baldwin and the results would have been predictable and resulted in a processor coupled to the light-emitting module and used to determine an operation of a first power supply mode or a second power supply mode according to a current power supply state, 
wherein when the processor is operated in the first power supply mode, the processor dynamically adjusts an auxiliary illumination light provided by the light-emitting module according to a battery power, wherein when the processor is operated in the second power supply mode, the processor dynamically adjusts the auxiliary illumination light provided by the light-emitting module according to a sensing result which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
To clarify, the combination of Baldwin and Qiu teach a device with a first power supply mode adjusting illumination according to a battery power level and a second power supply mode (i.e., default/baseline mode) using the ambient light sensors to adjust illumination.
	
Claim 17, an operation method, corresponds to and is analyzed and rejected for substantially the same reasons as the electronic device of Claim 1, discussed above.


Claim(s) 2, 6, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (USPN 9,635,255) in view of Qiu et al. (USPN 2019/0147806) and further in view of Trim et al. (USPN 10,204,592).
With respect to claim 2, Baldwin in view of Qiu teach the electronic device of claim 1, discussed above.  However, Baldwin in view of Qiu fail to expressly teach wherein when the current power supply state is that the electronic device is powered by an internal power source, the processor is operated in the first power supply mode, wherein when the current power supply state is that the electronic device is powered by an external power source, the processor is operated in the second power supply mode.
Trim teaches a known technique making a determination of a power supply operating mode based on detection of an external power source or internal power source (Col. 5, lines 15-54 and Col. 6, lines 20-40).  
Baldwin in view of Qiu teaches a base process/product of a display including first and second power supply modes which the claimed invention can be seen as an improvement in that when the current power supply state is that the electronic device is powered by an internal power source, the processor is operated in the first power supply mode, wherein when the current power supply state is that the electronic device is powered by an external power source, the processor is operated in the second power supply mode.  Trim teaches a known technique of determining a power supply operating mode based on detection of an external power source or internal power source that is comparable to the base process/product.
Trim’s known technique of determining a power supply operating mode based on detection of an external power source or internal power source would have been recognized by one skilled in the art as applicable to the base process/product of Baldwin in view of Qiu and the results would have been predictable and resulted in when the current power supply state is that the electronic device is powered by an internal power source, the processor is operated in the first power supply mode, wherein when the current power supply state is that the electronic device is powered by an external power source, the processor is operated in the second power supply mode which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 6, Baldwin in view of Qiu and further in view of Trim teach the electronic device of claim 2, discussed above, wherein the light-emitting module is a portion of a display screen, and the display screen is disposed in a screen area of the first body (Baldwin, Figs. 2(a)-2(e) and Col. 4, line 30-Col. 5, line 35 teach a display screen with a frame taking a portion of the screen), 
wherein the display screen comprises a first display area and a second display area, and the second display area surrounds the first display area (Baldwin, Figs. 2(a)-2(e), item 244 and Col. 4, line 30-Col. 5, line 35 teach a frame/second display area located on the border of and surrounding the display area/first display area), 
wherein the first display area of the display screen provides a display picture, and the second display area of the display screen provides the auxiliary illumination light (Baldwin, Figs. 2(a)-2(e), items 244 and Col. 4, line 30-Col. 5, line 35 teach the frame provides auxiliary light).

The further limitations of claim 18 and 22 are rejected for substantially the same reasons as claims 2 and 6, discussed above.


Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (USPN 9,635,255) in view of Qiu et al. (USPN 2019/0147806) in view of Trim et al. (USPN 10,204,592) and further in view of Lopez Gil et al. (USPN 2021/0012479).
	With respect to claim 3, Baldwin in view of Qiu and further in view of Trim teach the electronic device of claim 2, discussed above.  However, Baldwin in view of Qiu and further in view of Trim fail to expressly teach wherein the sensing result is a distance sensing result, and when the processor is operated in the second power supply mode, a brightness of the auxiliary illumination light is proportional to a distance value of the distance sensing result.
Lopez Gil teaches a known technique measuring proximity/distance and adjusting luminance (Figs. and paragraphs [0065]-[0074]).
Baldwin in view of Qiu and further in view of Trim teaches a base process/product of a display that adjusts illumination based on a sensing result which the claimed invention can be seen as an improvement in that the sensing result is a distance sensing result, and when the processor is operated in the second power supply mode, a brightness of the auxiliary illumination light is proportional to a distance value of the distance sensing result.  Lopez Gil teaches a known technique of measuring proximity/distance and adjusting luminance that is comparable to the base process/product.
Lopez Gil’s known technique of measuring proximity/distance and adjusting luminance would have been recognized by one skilled in the art as applicable to the base process/product of Baldwin in view of Qiu and further in view of Trim and the results would have been predictable and resulted in the sensing result is a distance sensing result, and when the processor is operated in the second power supply mode, a brightness of the auxiliary illumination light is proportional to a distance value of the distance sensing result (Examiner notes the claim does not require any specific proportion and a reasonably broad interpretation includes the teachings of Lopez Gil) which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

	The further limitations of claim 19 are rejected for substantially the same reasons as claim 3, discussed above.


Claim(s) 7-9 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (USPN 9,635,255) in view of Qiu et al. (USPN 2019/0147806) in view of Trim et al. (USPN 10,204,592) and further in view of Venkatasamy et al. (USPN 10,379,874).
With respect to claim 7, Baldwin in view of Qiu and further in view of Trim teach the electronic device of claim 6, discussed above, wherein when the processor is operated in the first power supply mode and determines that the amount of the battery power is lower than a first power ratio (Qiu, Figs. 1-4 and paragraphs [0010]-[0013], [0021], [0022] and [0030].  At least paragraph [0022] teaches a mode can be determined according to battery power level.  The claim does not require any particular amount or power ratio and a reasonably broad interpretation of the claim includes any arbitrary battery power level threshold), the processor controls the light-emitting module (Qiu, Figs. 1-4 and paragraphs [0010]-[0013], [0021], [0022] and [0030].  At least paragraph [0022] teaches a mode can be determined according to battery power level).
However, Baldwin in view of Qiu and further in view of Trim fail to expressly teach “wherein when the processor is operated in the first power supply mode and determines that the battery power is lower than a first power ratio, the processor controls the light-emitting module to be turned off” (emphasis added).
Venkatasamy teaches a known technique disabling components and turning off a display if a battery level is low (Fig. 3B and Col. 1, lines 52-55 and Col. 4, lines 25-36).
Baldwin in view of Qiu and further in view of Trim teaches a base process/product of a display with power management and a first power supply mode which the claimed invention can be seen as an improvement in that when the processor is operated in the first power supply mode and determines that the battery power is lower than a first power ratio, the processor controls the light-emitting module to be turned off.  Venkatasamy teaches a known technique of disabling components and turning off a display if a battery level is low that is comparable to the base process/product.
Venkatasamy’s known technique of disabling components and turning off a display if a battery level is low would have been recognized by one skilled in the art as applicable to the base process/product of Baldwin in view of Qiu and further in view of Trim and the results would have been predictable and resulted in wherein when the processor is operated in the first power supply mode and determines that the battery power is lower than a first power ratio, the processor controls the light-emitting module to be turned off which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 8, Baldwin in view of Qiu and in view of Trim and further in view of Venkatasamy teach the electronic device of claim 7, discussed above, wherein when the processor is operated in the first power supply mode and determines that the amount of battery power is higher or equal to the first power ratio (Qiu, Figs. 1-4 and paragraphs [0010]-[0013], [0021], [0022] and [0030].  At least paragraph [0022] teaches a mode can be determined according to battery power level.  The claim does not require any particular amount or power ratio and a reasonably broad interpretation of the claim includes any arbitrary battery power level threshold), an area of the second display area is proportional to the battery power (Baldwin, Figs. 2(a)-2(e) and Col. 4, line 30-Col. 5, line 35 teach an adjustable size for the frame display area.  Examiner notes the claim does not require any particular proportion and a reasonably broad interpretation includes an arbitrary proportion).

With respect to claim 9, Baldwin in view of Qiu and in view of Trim and further in view of Venkatasamy teach the electronic device of claim 7, discussed above, wherein when the processor is operated in the first power supply mode and determines that the amount of battery power is higher or equal to the first power ratio (Qiu, Figs. 1-4 and paragraphs [0010]-[0013], [0021], [0022] and [0030].  At least paragraph [0022] teaches a mode can be determined according to battery power level.  The claim does not require any particular amount or power ratio and a reasonably broad interpretation of the claim includes any arbitrary battery power level threshold), a number of arrangement positions of the second display area is proportional to the battery power (Baldwin, Figs. 2(a)-2(e) and Col. 4, line 30-Col. 5, line 35 teach an adjustable size for the frame display area.  Examiner notes the claim does not require any particular proportion and a reasonably broad interpretation includes an arbitrary proportion).

The further limitations of claims 23-25 are rejected for substantially the same reasons as claims 7-9, discussed above.


Claim(s) 10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (USPN 9,635,255) in view of Qiu et al. (USPN 2019/0147806) in view of Trim et al. (USPN 10,204,592) and further in view of Shen et al. (USPN 2015/0102995).
With respect to claim 10, Baldwin in view of Qiu and further in view of Trim teach the electronic device of claim 6, discussed above, further comprising: 
a sensor coupled to the processor and disposed in a border area of the first body (Baldwin, Figs. 2(a)-2(e), item 206 and Col. 3, lines 25-40 teach a front facing camera in a border area), 
wherein the sensor is used for sensing an object position of a facial object located in front of the first surface of the first body, and the processor dynamically adjusts a luminous intensity of a partial area of the second display area according to the object position (Baldwin, Figs. 2(a)-2(e), item 244 and Col. 3, line 41-Col. 6, line 21 adjust brightness of a frame based on a captured image of the user/object.  Although not expressly disclosed, this includes the arbitrary object position.  The claim does not require any specific adjustment according to position and a reasonably broad interpretation includes the teachings of Baldwin).
However, Baldwin in view of Qiu and further in view of Trim fail to expressly teach wherein when the sensor does not sense the facial object, the processor controls the light-emitting module to be turned off.
Shen teaches a known technique shutting off a display if no object is detected and a viewing event is unlikely (Fig. 6 and paragraph [0039]).
Baldwin in view of Qiu and further in view of Trim teaches a base process/product of a display including a sensor to detect an object and adjust luminous intensity which the claimed invention can be seen as an improvement in that wherein when the sensor does not sense the facial object, the processor controls the light-emitting module to be turned off.  Shen teaches a known technique of shutting off a display if no object is detected and a viewing event is unlikely that is comparable to the base process/product.
Shen’s known technique of shutting off a display if no object is detected and a viewing event is unlikely would have been recognized by one skilled in the art as applicable to the base process/product of Baldwin in view of Qiu and further in view of Trim and the results would have been predictable and resulted in wherein when the sensor does not sense the facial object, the processor controls the light-emitting module to be turned off which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	The further limitations of claim 26 are rejected for substantially the same reasons as claim 10, discussed above.


Allowable Subject Matter
Claims 4, 5, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches a display with a light emitting module in a second display area that surrounds a first display area (see at least Baldwin USPN 9,635,255).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “electronic device of claim 2, wherein the sensing result is an ambient light result or a portrait ambient light result, wherein when the processor is operated in the second power supply mode, a first intensity value of the ambient light result or a second intensity value of the portrait ambient light result is inversely proportional to a brightness of the auxiliary illumination light” (claim 4 – emphasis added); and
“the operation method of claim 18, wherein the sensing result is an ambient light result or a portrait ambient light result, wherein when the processor is operated in the second power supply mode, a first intensity value of the ambient light result or a second intensity value of the portrait ambient light result is inversely proportional to a brightness of the auxiliary illumination light” (claim 20 – emphasis added).

The further limitations of claims 5 and 21 are dependent on claims 4 and 20 and objected to for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Han et al. (USPN 2013/0057530) teaches adjusting display brightness in response to battery level.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Antonio Xavier/Primary Examiner, Art Unit 2623